AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


LOMANDO MARK SCOTT
                                                       JUDGMENT IN A CIVIL CASE
                                Petitioner,
         v.                                            Case Number: 2:16-cv-01559-JAD
                                                       Criminal Case: 2:10-cr-00430-JAD-GWF-1
UNITED STATES OF AMERICA


                                 Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Petitioner's motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 is
DENIED.
IT IS FURTHER ORDERED that a certificate of appealability is DENIED.




         10/10/2018
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Cacciabaudo
                                                             Deputy Clerk
